DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  In both claims 1 and 15, the word “the” should be inserted before “corrosion inhibiting agent being…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (US Pub. No. 2015/0368561) in view of Lacey (US Pat. No. 3,960,735) and Han (English machine translation of CN 105749478 A).
Regarding Claims 1-3 and 8-10:  Garner et al. teaches a fire-retardant composition comprising ammonium polyphosphate, a sheared clay suspending agent, an iron oxide coloring agent, a surfactant, a xanthan gum thickening agent with a weight average particle size diameter greater than 100 microns, and a corrosion inhibitor ([0010] and [0017]-[0018]).  
Garner et al. does not teach the corrosion inhibitor is potassium ferricyanide or potassium ferrocyanide.  However, Lacey teaches adding approximately 1.5 wt% potassium ferricyanide or ferrocyanide to ammonium polyphosphate fire-retardant compositions comprising iron oxide (1:1-15; 3:40-60; 4:65-70, Example III).  Garner et al. and Lacey are analogous art because they are concerned with the same field of endeavor, namely fire-retarding compositions comprising ammonium polyphosphate and iron oxide.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the potassium ferrocyanide of Lacey in the composition of Garner et al. and would have been motivated to do so because Lacey teaches that the potassium ferrocyanide reacts with iron oxides to form a corrosion inhibited ammonium polyphosphate solution preventing corrosion in aluminum (1:1-15; 1:65-2:55).
Garner et al. is silent as to a specific type of surfactant or emulsifier.  However, Han teaches ammonium polyphosphate flame retardant compositions comprising a 
Regarding Claim 4:  Garner et al. teaches an embodiment wherein the ammonium polyphosphate is present in 91.80 wt% ([0021]).
Regarding Claim 5:  Garner et al. teaches an embodiment wherein the sheared clay is attapulgite clay and is present in 1.5 wt% ([0021]).
Regarding Claim 6:  Garner et al. teaches an embodiment wherein the iron oxide is present in 1.2 wt% ([0021]).
Regarding Claim 7:  Garner et al. teaches an embodiment wherein the xanthan gum is present in 1.3 wt% ([0021]).
Regarding Claims 11-13:  Garner et al. teaches an embodiment comprising benzotriazole in 1.00 wt% and 2-mercaptobenzothiazole in 0.10 wt% ([0018] and [0021]).
Regarding Claim 14:  Garner et al. teaches an embodiment comprising 2.00 wt% ammonium benzoate ([0018] and [0025]).

Claims 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (US Pub. No. 2015/0368561) in view of Lacey (US Pat. No. 3,960,735), Han (English machine translation of CN 105749478 A), and Mertz et al. (US Pat. No. 4,168,239).
Regarding Claims 15 and 20-22:  Garner et al. teaches a fire-retardant composition comprising ammonium polyphosphate, a sheared clay suspending agent, an iron oxide coloring agent, a surfactant, a xanthan gum thickening agent with a weight average particle size diameter greater than 100 microns, and a corrosion inhibitor ([0010] and [0017]-[0018]).  
Garner et al. does not teach the corrosion inhibitor is potassium ferricyanide or potassium ferrocyanide.  However, Lacey teaches adding approximately 1.5 wt% potassium ferricyanide or ferrocyanide to ammonium polyphosphate fire-retardant compositions comprising iron oxide (1:1-15; 3:40-60; 4:65-70, Example III).  Garner et al. and Lacey are analogous art because they are concerned with the same field of endeavor, namely fire-retarding compositions comprising ammonium polyphosphate and iron oxide.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the potassium ferrocyanide of Lacey in the composition of Garner et al. and would have been motivated to do so because Lacey teaches that the potassium ferrocyanide reacts with iron oxides to form a corrosion inhibited ammonium polyphosphate solution preventing corrosion in aluminum (1:1-15; 1:65-2:55).
Garner et al. is silent as to a specific type of surfactant or emulsifier.  However, Han teaches ammonium polyphosphate flame retardant compositions comprising a surfactant/emulsifier such as sodium dodecylbenzene sulfonate in 0-10 wt%, overlapping and 
Garner et al. does not teach the composition comprising diammonium phosphate.  However, Mertz et al. teaches ammonium polyphosphate and diammonium phosphate as equivalent alternative fire suppressing compounds (claim 1 of Mertz et al.).  Garner et al. and Mertz et al. are analogous art because they are concerned with the same field of endeavor, namely fire suppressing compositions comprising ammonium polyphosphates.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to substitute the ammonium polyphosphate of Garner et al. with the diammonium phosphate of Mertz et al. with a reasonable expectation of success and would have been motivated to do so because they are disclosed as equivalent alternative fire suppressant compounds by Mertz et al. (claim 1 of Mertz et al.) (MPEP 2144.06).
Regarding Claim 16:  Garner et al. teaches an embodiment wherein the phosphate compound is present in 91.80 wt% ([0021]).
Regarding Claim 17:  Garner et al. teaches an embodiment wherein the sheared clay is attapulgite clay and is present in 1.5 wt% ([0021]).
Regarding Claim 18:  Garner et al. teaches an embodiment wherein the iron oxide is present in 1.2 wt% ([0021]).
Regarding Claim 19:  Garner et al. teaches an embodiment wherein the xanthan gum is present in 1.3 wt% ([0021]).
Regarding Claims 23-25:  Garner et al. teaches an embodiment comprising benzotriazole in 1.00 wt% and 2-mercaptobenzothiazole in 0.10 wt% ([0018] and [0021]).
Regarding Claim 26:  Garner et al. teaches an embodiment comprising 2.00 wt% ammonium benzoate ([0018] and [0025]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        April 5, 2021